Citation Nr: 0015362	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  93-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to November 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  

The Board notes that this appeal was previously before the 
Board and denied in a December 1998 BVA decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
an Order dated December 29, 1999, the Court vacated the 
Board's December 1998 decision, and remanded the claim back 
to the BVA for development consistent with the parties' Joint 
Motion to Vacate and Remand the BVA Decision, and to Stay 
Further Proceedings (Joint Motion).  


REMAND

This appeal arose out of the veteran's claim that he 
developed a back disorder during his period of active 
military service.  The evidence of record reveals, in brief, 
that the veteran's service entrance examination report was 
negative for any findings of a back disorder.  Shortly after 
commencing military service, the veteran complained of low 
back pain that had developed after a hike in service.  The 
veteran also reported having experienced back pain two years 
prior to military service.  After only two months of service, 
the veteran was discharged due to a physical disability, 
which the Department of the Navy Medical Board had determined 
existed prior to service.  The veteran claims, essentially, 
that he is entitled to the presumption of soundness, and that 
his current back disorder is due to his active military 
service. 
 
The Joint Motion identifies essentially two bases for 
remanding this case back to the BVA.  First, the Joint Remand 
states that the December 1998 BVA decision "does not contain 
an adequate articulation of reasons or bases such as would 
support its finding that the record encompassed clear and 
unmistakable evidence sufficient to rebut the presumption 
that DDD diagnosed during service and thereafter did no exist 
prior to Appellant's entry on active duty."  See Joint 
Motion at 1.  Second, the Joint Motion notes that when this 
case was previously remanded by the BVA in January 1995, the 
BVA directed the RO to schedule the veteran for VA orthopedic 
and neurological examinations.  The BVA specifically 
requested that the examiners be requested to comment on the 
likelihood that the veteran's degenerative disc disease or 
some other back disorder is related to the veteran's active 
military service.  However, according to the Joint Motion, 
while the examinations were conducted, the examiners failed 
to address the Board's question, and thus, there was a 
violation of the principles set forth in Stegall v. West, 11 
Vet. App. 268, 271 (1998), regarding compliance with BVA 
remands.  See Joint Motion at 2.  In short, the Joint Motion 
requests that the Board ensure that the requirements of its 
earlier remand are satisfied, and if the case is returned to 
the Board for disposition, the Board is to provide a full 
written justification for its decision.  See Joint Remand, at 
13.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims folder is to be referred 
back to the two VA physicians who 
examined the veteran in November 1996 and 
January 1997, to clarify their findings 
in those examinations, as explained 
below.  If one or both of those 
physicians are not available, the veteran 
is to be afforded an additional VA 
orthopedic and/or neurological 
examination(s), depending on whether one 
or both of the prior examiners is 
unavailable.  The examiners are requested 
to comment on the following questions:  
1) what is the nature and extent of the 
veteran's current back disorder, if any; 
2) whether it is at least as likely as 
not that any current back disorder is 
related to a back disorder that existed 
prior to the veteran's military service, 
or, whether the veteran's current back 
disorder was caused by an incident of his 
military service; 3) if and only if it is 
determined that the veteran's current 
back disorder is related to a back 
disorder that existed prior to military 
service, the examiners are requested to 
comment on whether it is at least as 
likely as not that the veteran's current 
back disorder was aggravated or worsened 
during his military service.  (The Court 
has held that intermittent or temporary 
flare-ups during service of a preexisting 
injury or disease do not constitute 
aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).)  
The claims folder should be made 
available to the examiners for review.  
If an additional examination(s) is deemed 
necessary (such as if the VA physicians 
who previously examined the veteran are 
unavailable), all necessary tests and 
studies should be performed.  The 
examiners are requested to provide a 
complete rationale for any opinions 
expressed. 

2.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are in 
compliance with the requests in this 
REMAND.  If not, the RO should take any 
action necessary to ensure such 
compliance.

3.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
back disorder.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.  




The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.  The veteran is 
free to submit any additional argument or evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


